DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,114,019 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they can read on to each other, see the following mapping table.

Application No. 17/400,035 (Instant Application)
U.S. Patent No. 11,114,019
1. A hardware-based display apparatus for medical devices, the apparatus comprising:

a sensor input;

a matrix liquid crystal display (LCD) panel;

a memory hosting two-dimensional, graphical bitmaps of digits 0 through 9, each bitmap stored at a predetermined memory location within the memory;


 a programmable logic device (PLD) comprising a series of logic gates, the PLD operatively connected with the display panel and the memory and configured to:

 automatically convert a value from the sensor input, through the series of logic gates, to a selected location of the memory locations storing the bitmaps of digits; and 


copy the bitmap from the selected location to a random-access memory (RAM) frame buffer address corresponding to an x, y coordinate on the display panel; 

wherein the display panel is configured to show the bitmap that is copied to the RAM frame buffer address at the x, y coordinate.
1. A hardware-based display apparatus for medical devices, the apparatus comprising: 

a sensor input; 

a matrix liquid crystal display (LCD) panel; 

a read-only memory (ROM) hosting two-dimensional, graphical bitmaps of digits 0 through 9, each bitmap stored at a predetermined, fixed memory location within the ROM; 

a programmable logic device (PLD) comprising a series of logic gates, the PLD operatively connected with the display panel and the ROM and configured to: 

automatically convert a value from the sensor input, through the series of logic gates, to at least one selected location of the ROM memory locations storing the bitmaps of digits; and 

copy the bitmap from the selected location to a random-access memory (RAM) frame buffer address corresponding to an x, y coordinate on the display panel; 

wherein the display panel is configured to show the bitmap that is copied to the RAM frame buffer address at the x, y coordinate.
2. The apparatus of claim 1 wherein automatically converting includes:  converting the value from the sensor input to an integer or floating point number within the PLD.
2. The apparatus of claim 1 wherein automatically converting includes: converting the value from the sensor input to an integer or floating point number within the PLD.
3. The apparatus of claim 2 wherein the PLD is further configured to:

compare the integer or floating point number to a threshold; and

trigger an alarm based on the number exceeding the threshold.
3. The apparatus of claim 2 wherein the PLD is further configured to: 

compare the integer or floating point number to a threshold; and 

trigger an alarm based on the number exceeding the threshold.
4. The apparatus of claim 3 wherein the PLD is further configured to:

copy, based on the trigger, a graphic from the memory to a second frame buffer address corresponding to a second x, y coordinate on the display panel.
4. The apparatus of claim 3 wherein the PLD is further configured to: 

copy, based on the trigger, a graphic from the ROM to a second frame buffer address corresponding to a second x, y coordinate on the display panel.
5. The apparatus of claim 3 further comprising:

 a speaker,

 wherein the PLD is further configured to sound, based on the trigger, an audible alarm through the speaker.
5. The apparatus of claim 3 further comprising: 

a speaker, 

wherein the PLD is further configured to sound, based on the trigger, an audible alarm through the speaker.
6. The apparatus of claim 3 further comprising:

 a timer,

 wherein the PLD is further configured to trigger the alarm based on the number exceeding the threshold over a time period clocked by the timer.
6. The apparatus of claim 3 further comprising: 

a timer, 

wherein the PLD is further configured to trigger the alarm based on the number exceeding the threshold over a time period clocked by the timer.
7. The apparatus of claim 1 wherein the PLD is further configured to:

 parse the value from an RS-232 serial stream, a universal serial bus (USB) data packet, or inter-integrated circuit (I?C) packet from the sensor input.
7. The apparatus of claim 1 wherein the PLD is further configured to: 

parse the value from an RS-232 serial stream, a universal serial bus (USB) data packet, or inter-integrated circuit (I.sup.2C) packet from the sensor input.
8. The apparatus of claim 1 wherein the PLD is further configured to:

 convert the value from an analog voltage or analog current from the sensor input.
8. The apparatus of claim 1 wherein the PLD is further configured to: 

convert the value from an analog voltage or analog current from the sensor input.
9. The apparatus of claim 1 further comprising:  a sensor coupled to the sensor input.
9. The apparatus of claim 1 further comprising: a sensor coupled to the sensor input.
10. An alarmed ventilator comprising:

the hardware-based display apparatus of claim 1;

a pneumatic valve assembly including:

a housing with a fluidic input port configured to receive pressurized gas into the housing;

a diaphragm within the housing;

an adjustable knob configured to adjust force against the diaphragm; and

a pressure sensor within the housing coupled to the sensor input,

wherein the hardware-based display apparatus is configured to show a value from the pressure sensor.
10. An alarmed ventilator comprising: 

the hardware-based display apparatus of claim 1; 

a pneumatic valve assembly including: 

a housing with a fluidic input port configured to receive pressurized gas into the housing; 

a diaphragm within the housing; 

an adjustable knob configured to adjust force against the diaphragm; and 

a pressure sensor within the housing coupled to the sensor input, 

wherein the hardware-based display apparatus is configured to show a value from the pressure sensor.
11. The apparatus of claim 1 wherein the frame buffer address is on a static  random-access memory (SRAM).
11. The apparatus of claim 1 wherein the frame buffer address is on a static random-access memory (SRAM).
12. The apparatus of claim 1 further comprising:  a serializer-deserializer (SerDes) configured to read from the frame buffer address and transmit pixel values to the display panel.
12. The apparatus of claim 1 further comprising: a serializer-deserializer (SerDes) configured to read from the frame buffer address and transmit pixel values to the display panel.
13. The apparatus of claim 1 wherein a frame buffer associated with the frame 2 buffer address only addresses a subset of x, y pixel areas of the display panel.
13. The apparatus of claim 1 wherein a frame buffer associated with the frame buffer address only addresses a subset of x, y pixel areas of the display panel.
14. The apparatus of claim 1 wherein the PLD is a programmable read-only memory (PROM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), flash memory EPROM, field programmable gate array (FPGA), programmable array logic (PAL), programmable logic array (PLA), application specific integrated circuit (ASIC), or application specific standard product (ASSP).
14. The apparatus of claim 1 wherein the PLD is a programmable read-only memory (PROM), erasable programmable read-only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), flash memory EPROM, field programmable gate array (FPGA), programmable array logic (PAL), programmable logic array (PLA), application specific integrated circuit (ASIC), or application specific standard product (ASSP).


20. A hardware-based graphics controller and therapeutic electric current generator apparatus comprising: 

a timer; 

a current source with a conditioning circuit and an output; 

an ammeter configured to measure the current source output; 

a liquid crystal display (LCD); 

a random-access memory (RAM) frame buffer connected with the LCD; 

a programmable logic device (PLD) comprising a series of logic gates, the PLD connected with the timer, the ammeter, and the LCD; 

a memory operatively connected with the PLD, the memory hosting: 

two-dimensional pixel representations of digits 0 through 9; 

a fixed image address in the RAM frame buffer for the LCD for displaying time; and 

a permanent image address in the RAM frame buffer for the LCD for displaying current, 

wherein the PLD is configured to select, through the series of logic gates, pixel representations from the memory based on values from the timer and write the selected pixel representations starting at the fixed image address in the RAM frame buffer; and 

wherein the PLD is configured to look up pixel representations from the memory based on values from the ammeter and write the looked-up pixel representations starting at the permanent image address.
15. A hardware-based graphics controller and therapeutic electric current generator apparatus comprising: 

a timer; 

a current source with a conditioning circuit and an output; 

an ammeter configured to measure the current source output; 

a liquid crystal display (LCD); 

a random-access memory (RAM) frame buffer connected with the LCD; 

a programmable logic device (PLD) comprising a series of logic gates, the PLD connected with the timer, the ammeter, and the LCD; 

a read-only memory operatively connected with the PLD, the memory hosting: 

two-dimensional pixel representations of digits 0 through 9; 

a fixed image address in the RAM frame buffer for the LCD for displaying time; and 

a permanent image address in the RAM frame buffer for the LCD for displaying current, 

wherein the PLD is configured to select, through the series of logic gates, pixel representations from the memory based on values from the timer and write the selected pixel representations starting at the fixed image address in the RAM frame buffer; and 

wherein the PLD is configured to look up pixel representations from the memory based on values from the ammeter and write the looked-up pixel representations starting at the permanent image address in the RAM frame buffer.




Claim 1 of the instant application is drawn to a hardware-based display apparatus for medical devices, the apparatus comprising: a sensor input; a matrix liquid crystal display (LCD) panel; a memory hosting two-dimensional, graphical bitmaps of digits 0 through 9, each bitmap stored at a predetermined memory location within the memory; a programmable logic device (PLD) comprising a series of logic gates, the PLD operatively connected with the display panel and the memory and configured to: automatically convert a value from the sensor input, through the series of logic gates, to a selected location of the memory locations storing the bitmaps of digits; and copy the bitmap from the selected location to a random-access memory (RAM) frame buffer address corresponding to an x, y coordinate on the display panel; wherein the display panel is configured to show the bitmap that is copied to the RAM frame buffer address at the x, y coordinate.
While the exact wordings of claim 1 of the ‘019 patent may not be the same as that of claim 1 of the instant application, but there is no significant difference in scope between the claim 1 of the instant application and the claim 1 of the patent ‘019. Therefore, Claim 1 of the instant application cannot be considered patentably distinct over claim 1 of the ‘019 patent.

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wallace, etc. (US 20020099477 A1), Zavracky, etc. (US 20020154082 A1), Anue, etc. (US 20180365350 A1), and Lewis, etc. (US 20160287470 A1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612